DETAILED ACTION
Specification
	The amendments to the specification filed 14 June 2021 have been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 16, 18 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Tsumura (US 20190010436) in view of Claes (US 20100015696).
	With respect to claim 1, Tsumura discloses a method for cultivating microorganisms using submerged fermentation.  A fermentation device (Figure 1:1) comprising a rotatable drum (Figure 1:10) is provided on a support frame (generally, Figure 1:11), and means (Figure 1:13) for adjusting the angle of the drum are used to 
	Claes discloses a method of cultivating microorganisms using submerged fermentation.  A fermentation device (Figure 2A:100) comprising a drum (Figure 2A:101) is provided on a support frame (Figure 5A:250).  Wheels (Figure 5A:259) are included underneath the support frame to provide mobility.  Furthermore, the drum comprises a plurality of baffles (Figure 5A:252A-D) on an interior surface.
	Before the effective filing date of the claimed invention, it would have been obvious to provide the Tsumura device with common used elements, such as wheels and baffles.  Claes teaches that wheels are typically attached to fermentation devices in order to provide mobility.  Claes additionally shows how baffles are usually incorporated into the design of a fermentation drum in order to enhance mixing and promote uniformity.  At least paragraph [0113] of Claes teaches that baffles are “particularly advantageous in bioprocessing applications where it is desired to achieve rapid oxygen saturation in a liquid such as water, and/or to maintain relatively high levels of oxygen saturation despite the presence of oxygen-consuming biological moieties”.



	With respect to claim 18, Tsumura and Claes disclose the combination as described above.  Claes further states in at least paragraph [0142] that fermentation drums having a volume of about 200 L are typical.  It would have been obvious to ensure that the Tsumura device falls somewhere within the broad range of 10 L to 1,500 L.

With respect to claim 39, Tsumura and Claes disclose the combination as described above.  Tsumura and Claes each teach that the microorganism is a bacterium or a fungus.

Claims 27, 29, 40, 41, 43, 87 and 88 are rejected under 35 U.S.C. 103 as being unpatentable over Tsumura (US 20190010436) in view of Claes (US 20100015696) as applied to claim 1, and further in view of Mitter (US 20160330976).
	Tsumura and Claes discloses the method as described above, however do not expressly state that the drum is sterilized before adding microorganisms.  Although Tsumura states that the microorganisms are bacteria or fungi, Tsumura does not specifically recite the claimed species/genus.

	Before the effective filing date of the claimed invention, it would have been obvious to modify the method of Tsumura so that the claimed fungi/bacteria genera are added to the reactor.  It also would have been obvious to sterilize the reactor using hydrogen peroxide before use.  Mitter is evidence that it is well within the ability of one of ordinary skill to use known bacteria/fungi types when operating a fermenter and that it is desirable to remove endogenous microbes before use to avoid problems associated with contamination.  It is prima facie obvious to apply a known technique to a known method ready for improvement to yield predictable results.  See MPEP 2143.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Tsumura (US 20190010436) in view of Claes (US 20100015696) as applied to claim 1, and further in view of Sarkar (US 20120295293).
	Tsumura and Claes discloses the method as described above, however do not expressly state that the microorganisms produce antimicrobial metabolites or byproducts.

	Before the effective filing date of the claimed invention, it would have been obvious to consider additional ways to remove contaminating microbes from the Tsumura reactor, including culturing cells that produce antimicrobial metabolites or byproducts.  Sarkar, for example, teaches that at least some biofilms produce antimicrobial metabolites, such as actinomycin D.  In general, it would have been obvious to culture essentially any cell type within the Tsumura reactor, including those that eliminate contaminant microbes via natural metabolic processes.

Claims 1, 16, 18 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20160083684) in view of Claes (US 20100015696).
	With respect to claims 1 and 39, Li discloses a method of cultivating microorganisms comprising providing a fermentation device, wherein the fermentation device includes a support frame, a rotatable drum (Figure 1:105), a means (Figure 1:110) for adjusting the angle of the drum, and a motor (Figure 1:112) that causes the drum to rotate.  A plurality of baffles (see Figure 2) are disposed on an interior surface of the drum to facilitate mixing.  This is described in at least paragraph [0018].  Li states that microorganisms and nutrients are added into the drum, and the fermentation device about 5° to 75°” (emphasis added), as values just under 5° are “about” equal to values of 5° or just over 5°.  Li, however, appears to be mostly concerned with solid state fermentation, as opposed to submerged fermentation.  Li also does not expressly teach that the drum includes wheels.
	Claes discloses a method of cultivating microorganisms using submerged fermentation.  A fermentation device (Figure 2A:100) comprising a drum (Figure 2A:101) is provided on a support frame (Figure 5A:250).  Wheels (Figure 5A:259) are included underneath the support frame to provide mobility.  
	Before the effective filing date of the claimed invention, it would have been obvious to provide the Tsumura device with common used elements, such as wheels.  Claes teaches that wheels are typically attached to fermentation devices in order to provide mobility.  It also would have been obvious to modify the method of Tsumura in order to practice submerged fermentation where a liquid nutrient medium is added with the microorganisms.  Claes teaches that this is a common practice that may be useful in many different industries.  Claes also recognizes that some microorganisms require submersion in a nutrient culture for growth, and that this is true for both adherent cells and cells that are suspended in the culture fluid.  Claes proposes a submerged fermentation method that entails “mixing and/or reacting substances having the 

	With respect to claim 16, Li and Claes disclose the combination as described above.  Li additionally teaches in at least paragraphs [0009] and [0026] that the fermentation device is operated continuously for a period of time of at least one day.

	With respect to claim 18, Li and Claes disclose the combination described above.  Although Li does not appear to expressly state that the fermentation device is 10 liters to 1,500 liters in volume, it would have been obvious to scale up or down the Li reactor, especially given the very broad range of 10 liters to 1,500 liters.  Mere changes in size and shape that do not substantially affect device operation, or do so in a predictable manner, are generally considered to be prima facie obvious.  See MPEP 2144.04.

Claims 27, 29, 40, 41, 43, 87 and 88 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20160083684) in view of Claes (US 20100015696) as applied to claim 1, and further in view of Mitter (US 20160330976).
	Li and Claes disclose the combination as described above, however do not expressly state that the drum is sterilized before adding microorganisms.  Although Li states that the microorganisms are bacteria, Li does not specifically recite the claimed species/genus.
	Mitter discloses a method of cultivating microorganisms comprising propagating microorganism within plant tissues in a bioreactor.  Mitter teaches in at least paragraphs 
	Before the effective filing date of the claimed invention, it would have been obvious to modify the method of Li so that the claimed fungi/bacteria genera are added to the reactor.  It also would have been obvious to sterilize the reactor using hydrogen peroxide before use.  Mitter is evidence that it is well within the ability of one of ordinary skill to use known bacteria/fungi types when operating a fermenter and that it is desirable to remove endogenous microbes before use to avoid problems associated with contamination.  It is prima facie obvious to apply a known technique to a known method ready for improvement to yield predictable results.  See MPEP 2143.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20160083684) in view of Claes (US 20100015696) as applied to claim 1, and further in view of Sarkar (US 20120295293).
	Li and Claes disclose the combination as described above, however do not expressly state that the microorganisms produce antimicrobial metabolites or byproducts.
	Sarkar discloses a method for fermenting microorganisms in a culture container.  At least paragraph [0002] teaches that it is known in the art that some microorganisms produce antimicrobial metabolites and byproducts that discourage the growth of 
	Before the effective filing date of the claimed invention, it would have been obvious to consider additional ways to remove contaminating microbes from the Li reactor, including culturing cells that produce antimicrobial metabolites or byproducts.  Sarkar, for example, teaches that at least some biofilms produce antimicrobial metabolites, such as actinomycin D.  In general, it would have been obvious to culture essentially any cell type within the Li reactor, including those that eliminate contaminant microbes via natural metabolic processes.

Response to Arguments
In response to Applicant’s amendments filed 14 June 2021, the previous rejections have been withdrawn.  However, upon further consideration, new grounds of rejection is made in view of the Tsumura, Li and Claes references.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Mahajan (US 20200131463) reference discloses the state of the art regarding submersion fermentation comprising a support structure having wheels.  The Jones (US 20150140653) and Leuthaeuser (US 20100210016) references disclose the state of the art regarding submersion fermentation comprising means for rotating and tilting the bioreactor.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN A BOWERS/           Primary Examiner, Art Unit 1799